

117 HR 1021 IH: No taxpayer funding for United Nations Human Rights Council Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1021IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Roy (for himself, Mr. Tiffany, Mr. Duncan, Mr. Babin, Mr. Weber of Texas, Mr. Loudermilk, Mr. Wilson of South Carolina, Mr. Moore of Alabama, Mr. Steube, Mr. Biggs, Mrs. Greene of Georgia, Mr. Jackson, Mr. Williams of Texas, Mr. Rouzer, Mr. Perry, Mr. McClintock, Mr. Bishop of North Carolina, and Mr. Budd) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit contributions to the United Nations Human Rights Council, and for other purposes.1.Short titleThis Act may be cited as the No taxpayer funding for United Nations Human Rights Council Act. 2.Prohibition(a)In generalNotwithstanding any other provision of law, the Secretary of State—(1)shall withhold from a United States contribution each fiscal year to a regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Human Rights Council; and(2)may not make any voluntary contributions to the United Nations Human Rights Council.(b)RescissionOn the date the Secretary of State withholds funds pursuant to this section, such funds are rescinded and shall not be considered arrears to be repaid to any United Nations Entity.